Extended opinion
by Chief Justice Hobson:
As the law stood previous to the adoption of the present Constitution, Commonwealth attorneys were entitled to 30 per cent, of the judgment for fines and forfeitures, and it was held that, after judgment was rendered, the Commonwealth attorney had a vested interest in so much of the judgment as was allowed him by law. Stone v. Riddell, 68 Ky., 349; Berry v. Sheehan, 87 Ky., 434, 10 R., 426, 9 S. W., 286. As the law then stood, some abuses crept in, and so much of the judgment as belonged to ■ the attorney was collected, and then little attention was paid to the collection of that part of the judgment belonging to the State. To remedy this defect, it was provided in section 98 of the Constitution as to Commonwealth attorneys that, “should any percentage of fines and forfeitures be allowed by law, it shall not be paid except upon suc-h proportion of the fines and forfeitures as have been collected and paid into the State treasury, and not until so collected and paid.” Pursuant to this provision of the Constitution is section 124, Kentucky Statutes, 1899, which gives the Commonwealth attorney 50 per cent, of fines and forfeitures, but provides that he shall not receive any part thereof from the treasury except upon such proportion of the fines and forfeitures as have been collected and paid into the State treasury, and not until so collected and paid. Section 125, Kentucky Statutes, 1899, limits the compensation of the Commonwealth attorney from the State treasury to $4,000. The purpose of the *551Constitution provides, and section 124, Kentucky Statutes, 1899, was not to change, the rule theretofore in force giving to the Commonwealth attorney a vested interest in the judgment when he obtained one, but to require all tne money to pass through the treasury, so that the State’s part of the judgment would be collected. There is nothing in the statute to evince an intention to make any other change in the law as it was then well understood, and Commonwealth attorneys under the present statute who prosecute a case to judgment have a vested interest in the judgment no less now than under the former law. By the former statute, the county attorney, where he prosecuted aiding the Commonwealth attorney, was allowed a certain percentage of the judgment, and he had a vested interest in the judgment no less than the Commonwealth attorney. Stone v. Riddell, 68 Ky., 349. So section’ 133, Kentucky Statutes, 1899, provides that “in all prosecutions in the circuit court when the county attorney is present and assists in the prosecution he shall receive from the State treasury twenty-five per cent, of all judgments,” etc. Under this provision, manifestly only the county attorney in office at the time the judgment is rendered gets any interest, for, if the judgment is not paid until he goes out of office, his successor will be entitled to no part of it, because he was not present, and did not assist in the prosecution. By section 1721, Kentucky Statutes, 1899, it is provided: “As additional compensation for services in Commonwealth cases, each circuit clerk shall receive from the State treasury ten per cent, of the amount of all fines and forfeitures recovered in their respective courts and paid into the State treasury, but not until so paid in.” In this section manifestly the circuit clerk who does the work in the case in which the judgment is rendered is entitled to *552the 10 per cent., and not the clerk who is in office when the judgment is paid, for the allowance is made to each circuit clerk as an additional compensation for services in Commonwealth cases, and is to be received out of fines and forfeitures recovered in their respective courts. The money is not to be paid them until it is paid into the treasury, but their rights aré vested in the fines and forfeitures recovered in their courts. It can not be presumed that the Legislature intended to give the county attorney and circuit clerk a vested right in the judgments rendered, and to deny to the Commonwealth attorney, who is chiefly responsible for the prosecutions, a like interest. It is a just principle that he who sows shall reap, and we should not presume that the Legislature intended to change the former rule, in violation of this principle, without a clear expression of its will to this effect.
It will be observed that the State gives 50 per cent, of the judgments to the Commonwealth attorney, 25 per cent, to the county attorney, and 10 per cent, to the clerk, thus making So per cent, and leaving only 15 per cent, to the State. This shows that it is not the legislative policy to make money for the State out of these prosecutions, but that the purpose of the statutes is to collect the judgments mat may be rendered so that the punishments inflicted will be enforced, and that this may be done out of the funds thus brought into the treasury.
The salary of the Commonwealth attorney is limited to $4,000, and he can not receive out of the treasury in any. one year more than this amount. But it is not the purpose of the statute to cut him down below $4,000 in any one year if in this year sufficient fines and forfeitures are paid into the treasury to bring him up to that amount. In other words, the Commonwealth attorney who does the *553work has the prior claim on the judgment which he recovers, and ií he has not received his $4,000 for the year, he is entitled to the money when paid into the treasury, although this may be after his term has expired. On the other hand, if the Commonwealth attorney who prosecuted the case has received all that is coming to him, his prior right is out of the way, and the Commonwealth attorney who is in office when the money is paid into the treasury, if he has not received his $4,000 for the year, is entitled to the per centum. In this way the statute holds out an inducement to the prosecuting attorney to secure judgments, and also to those who are in office to have unpaid judgments collected. It is not unreasonable that the attorney who collects a judgment should be paid for his services, and at the same time the attorney who recovered the judgment is also entitled to compensation. As we said in the Chinn case, 117 Ky., 700 (78 S. W., 908, 25 Ky. Law Rep., 1813), the fees belong to the office. The 50 per cent, of .fines and forfeitures belong to the office of Commonwealth attorney. The incumbent of the office can not receive for his services in any one year more than $4,000, but where he recovers judgments that are not collected during the year, he may look to these when collected to make up his $4,000 in so far as he has not received that sum for his services during the year in which the judgments were rendered, and if there is a balance after paying him the $4,000 for that year, arising from such judgments, it may be applied to pay his salary for the year in which the money is paid into the treasury, or the sálary of the incumbent of the office at the time the money is paid into' the treasury, if there has been a change in the office. The attorney who has a judgment collected and paid into the treasury should be paid for his services, and, while he can not have priority over the attorney who recovered the *554• judgment, there is no reason why what is left of the 50 per cent, belonging to the office should not be applied to his salary after the other attorney has received his $4,000. The language of the statute is: No Commonwealth’s attorney shall be paid, or receive as compensation for his services as such officer, for any one year, from the State treasury, more than four thousand dollars ($4,000.00).” Section. 125, Kentucky Statutes, 1899. The only limitation is that the Commonwealth attorney shall not receive for his services for any one year more than $4,000. ' It was not designed to cut him down below $4,000 because tbe money that ought to have been paid in one year was paid in the next; nor was it designed to abrogate the rule so long in force that the attorney recovering the judgment was entitled to look to the percentage belonging to the office for his compensation for his services.
The opinion heretofore delivered is extended as above indicated, and the petition for rehearing is overruled.